IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-91-357-CV



LUIS REBOLLAR,


	APPELLANT

vs.



TEXAS DEPARTMENT OF HUMAN SERVICES,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT

NO. 471,715, HONORABLE PETE LOWRY, JUDGE 

 


PER CURIAM

	This is a dismissal for want of prosecution.
	Appellant filed a motion for extension of time to file notice of appeal and affidavit
of inability to pay costs on August 20, 1991.  Tex. R. App. P. Ann. 41(a)(2) (Pamph. 1991).  The
record was due to be filed in this Court on or before September 4, 1991.  See Tex. R. App. P.
Ann. 54(a) (Pamph. 1991).
	If an appellant fails to file either the transcript or the statement of facts within the
prescribed time, the appellate court may dismiss the appeal for want of prosecution.  Tex. R. App.
P. Ann. 54(a) (Pamph. 1991).  To date, appellant has filed neither a transcript nor a statement of
facts.
	Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P.
Ann. 54(a), (c) (Pamph. 1991); Veale v. Rose, 688 S.W.2d 600 (Tex. App. 1984, writ ref'd
n.r.e.).

[Before Chief Justice Carroll, Justices Aboussie and Kidd]
Dismissed for Want of Prosecution
Filed:   November 20, 1991
[Do Not Publish]